Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 15, 2014

                                    No. 04-13-00794-CV

                         IN THE INTEREST OF D.E., A CHILD,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02843
                         Honorable Richard Garcia, Judge Presiding


                                       ORDER
       This is an accelerated appeal from a judgment terminating appellant’s parental rights.
Although appellant’s brief was due December 23, 2013, it has not been filed. We ORDER
appellant to file his brief on or before January 27, 2014. NO EXTENSIONS WILL BE
GRANTED.




                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court
 VOL___PAGE___